DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DAUTZ (U.S. Pub. 2018/0350177).
Regarding claim 1,
Dautz teaches a secure storage system comprising: 
a plurality of lockable compartments (2 in fig. 1; [0003] teaches plural compartments) comprising controllable electromechanical locks, the controllable electromechanical locks providing controlled access to the lockable compartments;
one or more lock access controllers, each configured to control at least one of the controllable electromechanical locks and comprising a verification code generator to generate verification codes useable to process access requests to access a lockable compartment ([0210] teaches locker with plural compartments which calculates its own answer to the challenge i.e., “verification code”); and 
a server based system (fig. 1 teaches a backend system including a server 50, thus teaching a server based system) comprising a challenge code generator ([0207] teaches calculating challenge questions; also see [0210]) to generate challenge codes useable to process access requests ([0091] teaches scanning of information; [0030] teaches a request for access to one or more compartments of the locker system received from a mobile device), wherein in response to a received access request to access a lockable compartment comprising a controllable electromechanical lock controlled by a lock access controller: 
the challenge code generator of the server based system generates and provides a challenge code in response to the access request and for submission to the lock access controller controlling the controllable electromechanical lock of the lockable compartment of the access request (see [0030]; see 409 in fig. 4; [0218] teaches issuing a challenge); 
the verification code generator of the lock access controller controlling the controllable electromechanical lock of the lockable compartment of the access request generates a verification code in response to the access request ([0020] teaches that locker 2 calculates the answer for the challenge; fig. 4 teaches computation of a response to the challenge, also in [0219]); 
the lock access controller controlling the controllable electromechanical lock of the lockable compartment of the access request receives the challenge code generated by the challenge code generator of the server based system ([0219]-[0221] teaches that locker 2 will receive the response, said response including the challenge question and the challenge answer); and 
the lock access controller controlling the controllable electromechanical lock of the lockable compartment of the access request opens the controllable electromechanical lock to provide access to the lockable compartment of the access request if the verification code is equal to the received challenge code ([0221] teaches validating the response with the expected response). 
Regarding claim 2,
Deutz teaches that the lock access controller does not open the controllable electromechanical lock controlling the controllable electromechanical lock of the lockable compartment of the access request to provide access to the lockable compartment if the verification code is not equal to the received challenge code ([0222] teaches that if validity is not successful; an error message is issued). 
Regarding claim 3,
Deutz teaches that the received access request to access a lockable compartment is received from a user device used by a user to rent the lockable compartment (see the mobile device 3 or 4 in fig. 1). 
Regarding claim 4,
Deutz teaches that the challenge code generator of the server based system comprises a plurality of code derivation keys and a plurality of input codes, wherein each of the controllable electromechanical locks of the plurality of lockable compartments has an associated code derivation key and an associated input code ([0024] teaches a required electronic key for opening each compartment), and the challenge code generator uses the code derivation key and the input code associated with the controllable electromechanical lock of the lockable compartment of the access request to generate the challenge code ([0034] teaches granting access based upon a challenge and a key that corresponds to a stored second key). 
Regarding claim 12,
Deutz teaches that at least one of the one or more lock access controllers is comprised by a lock controller board is configured to control a plurality of controllable electromechanical locks ([0012] teaches a processor and memory, and is thus interpreted as corresponding to a control board). 
Regarding claim 13,
Deutz teaches that at least one of the one or more lock access controllers is comprised by a smart controllable electromechanical lock and is configured to control the smart controllable electromechanical lock ([0025] teaches that the lock compartment is controllable in electronic form i.e., a smart lock). 

Regarding claim 14,
Deutz teaches that the verification code generated by the verification code generator (411 in fig. 4) of the lock access controller in response to an access request may only be used in conjunction with a single access request (fig. 4 illustrates a single request is used in conjunction with a single calculated answer (verification code)). 
Regarding claim 15,
Deutz teaches that the verification code generated by the verification code generator of the lock access controller in response to an access request may only be used prior to an expiration of an access timer started in conjunction with the access request, thereby limiting the useful life of the verification code ([0231] teaches that the answer or verification code is sued when the validity period has not expired). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,672,211 to FLYNN. The claims at issue are not patentably distinct from each other.
Regarding claim 1,
Claim 1 of Flynn teaches, “A secure storage system comprising: a plurality of lockable compartments comprising controllable electromechanical locks, the controllable electromechanical locks providing controlled access to the lockable compartments; one or more lock access controllers, each configured to control at least one of the controllable electromechanical locks and comprising a verification code generator to generate verification codes useable to process access requests to access a lockable compartment; and a server based system comprising a challenge code generator to generate challenge codes useable to process access requests, wherein in response to a received access request to access a lockable compartment comprising a controllable electromechanical lock controlled by a lock access controller: the challenge code generator of the server based system generates and provides a challenge code in response to the access request and for submission to the lock access controller controlling the controllable electromechanical lock of the lockable compartment of the access request; the verification code generator of the lock access controller controlling the controllable electromechanical lock of the lockable compartment of the access request generates a verification code in response to the access request; the lock access controller controlling the controllable electromechanical lock of the lockable compartment of the access request receives the challenge code generated by the challenge code generator of the server based system; and the lock access controller controlling the controllable electromechanical lock of the lockable compartment of the access request opens the controllable electromechanical lock to provide access to the lockable compartment of the access request if the verification code is equal to the received challenge code.”
Regarding claim 2,
Claim 2 of Flynn teaches, “ The secure storage system of claim 1, wherein the lock access controller does not open the controllable electromechanical lock controlling the controllable electromechanical lock of the lockable compartment of the access request to provide access to the lockable compartment if the verification code is not equal to the received challenge code.”
Regarding claim 3,
Claim 3 of Flynn teaches, “The secure storage system of claim 1, wherein the received access request to access a lockable compartment is received from a user device used by a user to rent the lockable compartment.”
Regarding claim 4,
Claim 4 of Flynn teaches, “ The secure storage system of claim 1, wherein the challenge code generator of the server based system comprises a plurality of code derivation keys and a plurality of input codes, wherein each of the controllable electromechanical locks of the plurality of lockable compartments has an associated code derivation key and an associated input code, and the challenge code generator uses the code derivation key and the input code associated with the controllable electromechanical lock of the lockable compartment of the access request to generate the challenge code.”
Regarding claim 5,
Claim 5 of Flynn teaches, “The secure storage system of claim 4, wherein following the generating of the challenge code the challenge code generator of the server based system modifies the input code associated with the controllable electromechanical lock of the lockable compartment of the access request with the generated challenge code.”
Regarding claim 6,
Claim 6 of Flynn teaches, “The secure storage system of claim 5, wherein the modification of the input code associated with the controllable electromechanical lock of the lockable compartment of the access request comprises setting the input code equal to the generated challenge code.”
Regarding claim 7,
Claim 7 of Flynn teaches, “ The secure storage system of claim 4, wherein the verification code generators of the one or more lock access controllers configured to control at least one controllable electromechanical lock comprise at least one code derivation key and at least one input code, wherein each of the at least one controllable electromechanical locks controlled by the one or more lock access controllers has an associated code derivation key and an associated input code, and the verification code generator of the lock access controller controlling the electromechanical lock of the lockable compartment of the access request uses the code derivation key and the input code associated with the controllable electromechanical lock of the lockable compartment of the access request to generate the verification code.”
Regarding claim 8,
Claim 8 of Flynn teaches, “ The secure storage system of claim 7, wherein following the generating of the verification code, the verification code generator of the lock access controller controlling the electromechanical lock of the lockable compartment of the access request modifies the input code associated with the controllable electromechanical lock of the lockable compartment of the access request with the generated verification code.”
Regarding claim 9,
Claim 9 of Flynn teaches, “ The secure storage system of claim 8, wherein the modification of the input code associated with the controllable electromechanical lock of the lockable compartment of the access request comprises setting the input code equal to the generated verification code.”
Regarding claim 10,
Claim 10 of Flynn teaches, “ The secure storage system of claim 7, wherein the code derivation key comprised by the verification code generator of the lock access controller used to generate the verification code and the code derivation key comprised by the challenge code generator of the server based system used to generate the challenge code are created from randomly generated component parts that are mutually exchanged and comprise a system code derivation key component part randomly generated by the server based system and a randomly generated lock code derivation key component part not generated by the server based system.”
Regarding claim 11,
Claim 11 of Flynn teaches, “ The secure storage system of claim 7, wherein the input code comprised by the verification code generator of the lock access controller used to generate the verification code and the input code comprised by the challenge code generator of the server based system used to generate the challenge code are created from randomly generated component parts that are mutually exchanged and comprise a system input code component part randomly generated by the server based system and a randomly generated lock input code component part not generated by the server based system.”
Regarding claim 12,
Claim 12 of Flynn teaches, “ The secure storage system of claim 1, wherein at least one of the one or more lock access controllers is comprised by a lock controller board is configured to control a plurality of controllable electromechanical locks.”

Regarding claim 13,
Claim 13 of Flynn teaches, “ The secure storage system of claim 1, wherein at least one of the one or more lock access controllers is comprised by a smart controllable electromechanical lock and is configured to control the smart controllable electromechanical lock.”
Regarding claim 14,
Claim 14 of Flynn teaches, “ The secure storage system of claim 1, wherein the verification code generated by the verification code generator of the lock access controller in response to an access request may only be used in conjunction with a single access request.”
Regarding claim 15,
Claim 15 of Flynn teaches, “ The secure storage system of claim 14, wherein the verification code generated by the verification code generator of the lock access controller in response to an access request may only be used prior to an expiration of an access timer started in conjunction with the access request, thereby limiting the useful life of the verification code.”
Regarding claim 16,
Claim 16 of Flynn teaches, “ The secure storage system of claim 15, wherein the access timer started in conjunction with the access request is less than or equal to one second.”
Regarding claim 17,
Claim 17 of Flynn teaches, “ A secure storage system comprising an initialize lock command and further comprising: a plurality of lockable compartments comprising controllable electromechanical locks, the controllable electromechanical locks providing controlled access to the lockable compartments; one or more lock access controllers, each configured to control at least one of the controllable electromechanical locks and comprising a verification code generator to generate verification codes useable to process service and access requests to service and access a lockable compartment, wherein the verification code generators of the one or more lock access controllers configured to control at least one controllable electromechanical lock comprise at least one code derivation key, at least one input code and at least one service mode token, and wherein each of the at least one controllable electromechanical locks controlled by the one or more lock access controllers has an associated code derivation key, an associated input code and an associated service mode token, each of which may be a default or pre-established value prior to a lock initialization; a server based system comprising a system public key which is made available to devices cooperating in an initialize lock command, a system private key and a challenge code generator to generate challenge codes useable to process service and access requests to service and access a lockable compartment, wherein the challenge code generator of the server based system comprises a plurality of code derivation keys, a plurality of input codes and a plurality of service mode tokens, wherein each of the controllable electromechanical locks of the plurality of lockable compartments has an associated code derivation key, an associated input code and an associated service mode token, each of which may be a default or pre-established value prior to a lock initialization; and an operator device usable by a user to initialize an electromechanical lock by establishing a new code derivation key and a new input code associated therewith, the operator device comprising an operator device public key which is made available to the server based system in conjunction with an initialize lock command and an operator device private key, wherein in response to a received service request to initialize an electromechanical lock controlled by a lock access controller and comprised by a lockable compartment: the challenge code generator of the server based system encrypts the associated input code and service mode token with the associated code derivation key of the electromechanical lock of the initialize lock request generating a challenge code and secure service mode token and provides the challenge code and secure service token to the operator device; and a verification code generator of the of the lock access controller controlling the controllable electromechanical lock of the initialize lock request encrypts the associated input code and service mode token with the associated code derivation key of the electromechanical lock of the initialize lock request to create a verification code and a secure service mode token, receives from the operator device the provided challenge code and provided secure service mode token and if the verification code equals the provided challenge code and the secure service mode token equals the provided secure service mode token, then the controllable electromechanical lock of the initialize lock request is initialized, wherein: the verification code generator of the lock access controller controlling the controllable electromechanical lock of the lockable compartment of the initialize request and or the operator device generate and encrypt a random lock code derivation key component and a random lock input code component using the system based server public key and provides the encrypted lock code derivation key component and the encrypted lock input code component to the challenge code generator of the server based system; the challenge code generator of the system server based system generates and encrypts a random system code derivation key component and a random system input code component using the operator device public key and provides the encrypted system code derivation key component and the encrypted system input code component to the operator device; the operator device decrypts the encrypted system code derivation key component and the encrypted system input code component using the operator device private key and provides the decrypted system code derivation key component and the decrypted system input code component to the verification code generator of the lock access controller controlling the controllable electromechanical lock of the lockable compartment of the initialize request, which are combined with the lock code derivation key component and the lock input code component to create the new code derivation key component and the new input code associated with the controllable electromechanical lock of the lockable compartment of the initialize request and comprised by the verification code generator of the lock access controller controlling the controllable electromechanical lock of the lockable compartment of the initialize request; and the challenge code generator decrypts the encrypted lock code derivation key component and the encrypted lock input code component using the system private key and the decrypted lock code derivation key component and the decrypted lock input code component are combined with system code derivation key component and the system input code component to create the new code derivation key component and the new input code associated with the controllable electromechanical lock of the lockable compartment of the initialize request and comprised by the challenge code generator of the system based server.”
Regarding claim 18,
Claim 18 of Flynn teaches, “ The secure storage system of claim 17, wherein the lock access controller controlling the controllable electromechanical lock of the initialize lock request is not initialized if the verification code does not equal the provided challenge code and/or the encrypted service mode token does not equal the provided encrypted service mode token.”
Regarding claim 19,
Claim 19 of Flynn teaches, “ The secure storage system of claim 17, wherein the plurality of service mode tokens comprised by the challenge code generator of the server based system are sequence numbers and a sequence number is incremented when a challenge code is generated for a controllable electromechanical lock associated therewith.”
Regarding claim 20,
Claim 20 of Flynn teaches, “ The secure storage system of claim 17, wherein the at least one service mode token comprised by each of the one or more lock access controllers are sequence numbers and a sequence number is incremented when a verification code is generated for a controllable electromechanical lock associated therewith.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIONNE PENDLETON/Primary Examiner, Art Unit 2689